Case: 12-11535    Date Filed: 02/15/2013   Page: 1 of 3

                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-11535
                         ________________________

                     D.C. Docket No. 1:11-cv-22651-KMM



ADA RAMIREZ,

                                                             Plaintiff - Appellant,

                                     versus

MIAMI DADE COUNTY,
KAREN EVANS,

                                                          Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 15, 2013)

Before TJOFLAT, PRYOR, and FAY, Circuit Judges.

PER CURIAM:

      Ada Ramirez appeals the district court’s grant of summary judgment to her

former employer, Miami Dade County (“County”) on her claim of retaliatory
               Case: 12-11535     Date Filed: 02/15/2013     Page: 2 of 3

discharge under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–3.

We agree with the district court that there is no basis for Ramirez to have an

objectively reasonable belief that she engaged in protected activity. See Little v.

United Techs., Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997) (ruling

that for a plaintiff to establish a prima facie case of retaliation under Title VII, he

must “not only show that he subjectively (that is, in good faith) believed that his

employer was engaged in unlawful employment practices, but also that his belief

was objectively reasonable in light of the facts and record presented”). In this case,

the alleged underlying conduct of which Ramirez complained to her employer was

not severe enough to create an objectively reasonable belief that Ramirez was

sexually harassed, based under current precedent. See Howard v. Walgreen Co.,

605 F.3d 1239, 1244 (11th Cir. 2010) (ruling that the reasonableness of a

plaintiff’s belief that her employer “engaged in an unlawful employment practice

must be measured against existing substantive law”) (quotation omitted); see also

Webb-Edwards v. Orange Cnty. Sheriff’s Office, 525 F.3d 1013, 1027-28 (11th Cir.

2008) (finding taunting and boorish comments that were not physically threatening

or humiliating were not reasonably hostile or abusive).

      Moreover, the County introduced legitimate, non-retaliatory reasons for

Ramirez’s termination. In the present case, there is no direct evidence of retaliatory

intent, so this Court employs the burden-shifting framework set forth by the


                                            2
              Case: 12-11535     Date Filed: 02/15/2013   Page: 3 of 3

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1243 (11th Cir. 2010). Once

the employer articulates a legitimate, non-retaliatory reason for the employment

action, the plaintiff has the burden to present evidence that the reasons given were

pretexts for retaliation. Id. at 1243-44. Nothing in the record suggests that the

County’s reasons were merely pretexts.

      For the reasons stated above, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                          3